On petition for rehearing it is suggested that the sentence imposed upon the petitioner in the Criminal Court of Record of Dade County, Florida, on March 6, 1939, requiring him to serve a period of six months at hard labor in the State prison is not authorized by law. The case of Coleman, Sheriff, v. Stateex rel. Wilson, 139 Fla. 401, 190 So. 610, limits the sentence for which petitioner was convicted to a fine not exceeding $200.00 or imprisonment not exceeding ninety days, or both, at the discretion of the court. The original opinion entered by the Court in the case at bar reversed the order of the Circuit Court of Dade County, dated March 14, 1939, discharging the petitioner from custody on the theory that the statute under *Page 778 
which the petitioner was informed against, tried, convicted, and sentenced to serve a period of six months at hard labor in the State prison was unconstitutional and void. We held therein that Section 4 of Chapter 18015, Laws of Florida, Acts of 1937, was not only constitutional but a valid statute.
It has been brought to our attention that Chapter 18015,supra, fails to include a penalty for punishment of those convicted for its violation, but this Court, in the case of Coleman, Sheriff, v. State ex rel. Wilson, supra, having fixed the limit of the sentence or punishment, the petitioner is remanded to the custody of the Sheriff of Dade County, Florida, who is hereby directed to present the petitioner to the Criminal Court of Record of Dade County, Florida, at its next regular or special term, there to receive sentence according to law.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.